      Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 1 of 23




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

EVAN WILES,                            :

                 Plaintiff             :    CIVIL ACTION NO. 3:20-1182

        v.                             :        (JUDGE MANNION)

PA DEPT OF CORR, et al.,               :

                Defendants             :


                              MEMORANDUM

I. BACKGROUND

      Plaintiff, Evan Wiles, an inmate confined at the State Correctional

Institution, Coal Township (“SCI-Coal Township”), Pennsylvania, filed the

above caption civil rights action pursuant to 42 U.S.C. §1983. (Doc. 1). He

complains of an incident that occurred at his former place of confinement,

the   State   Correctional   Institution,   Huntingdon   (“SCI-Huntingdon”),

Pennsylvania. Id. Defendants are the Pennsylvania Department of

Corrections and the following SCI-Huntingdon employees: Correctional

Officers Walters, Cooper and Duval, Laundry Department Supervisor Hoops

and Nurse Price. Id.

      On October 16, 2020, Defendants filed a motion to dismiss Plaintiff’s

complaint. (Doc. 12). By Order dated November 12, 2020, Plaintiff was
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 2 of 23




granted until November 23, 2020 to file a brief in opposition to Defendants’

motion to dismiss. (Doc. 15). On November 23, 2020, Plaintiff filed a “motion”

to deny Defendants’ motion to dismiss and a “brief in support of Plaintiff’s

opposition and reply to Defendants’ motion to dismiss”. (Docs. 16, 17).

Plaintiff’s “brief in support of Plaintiff’s opposition and reply to Defendants’

motion to dismiss” was construed and docketed as Plaintiff’s brief in

opposition. 1 (Doc. 16). Plaintiff’s “motion” to deny Defendants’ motion was

deemed withdrawn by Order dated August 4, 2021. (Doc. 24). On August 12,

2021, Plaintiff filed a motion for relief from this Court’s August 4, 2021 Order,

in which this Court deemed Plaintiff’s motion to deny Defendants’ motion to

dismiss as withdrawn, for Plaintiff’s failure to file a supporting brief. (Doc. 26).

      Since a motion to deny Defendants’ motion to dismiss is not required,

Plaintiff’s “brief in support of Plaintiff’s opposition and reply to Defendants’

motion to dismiss” was properly construed, filed and docketed as Plaintiff’s

brief in opposition to Defendants’ motion to dismiss. (Doc. 16).

Consequently, Plaintiff’s motion for relief from this Court’s August 4, 2021

Order (Doc. 26) will be denied.




      1
       Pursuant to Local Rule 7.6, any party opposing any motion, other
than a motion for summary judgment, shall file a brief in opposition within
fourteen (14) days after service of the movant’s brief.
                                      -2-
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 3 of 23




      On December 4, 2020, Defendants filed a reply brief to Plaintiff’s brief

in opposition. (Doc. 18). Defendants’ motion to dismiss is now fully briefed

and is ripe for disposition. For the reasons that follow, the Court will grant

Defendant’s motion to dismiss.



II. ALLEGATIONS IN COMPLAINT

      Plaintiff claims that “between January and April of 2019, SCI-

Huntingdon introduced ‘strapless heel clogs’ as the new visiting room

footwear.” (Doc. 1, complaint). He states that it is his belief that “the clogs

were originally manufactured with heel straps and then removed in the

Laundry Department under the supervision of Defendant Hoops and then

delivered to the visiting room strip & search and clothing exchange area for

the inmate population to wear during their visits.” Id. Specifically, he claims

that “Defendant Walters ordered that the heel straps be removed from the

clogs.” Id.

      On March 2, 2019, Plaintiff “wrote a DC-135A Inmate’s Request to

Staff Form addressed to Defendant Hoops requesting that the unaltered

visiting room footwear be made available to the inmate population to wear

during their visits.” Id. Defendant Hoops responded that he “would fix the

issue.” Id.

                                     -3-
      Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 4 of 23




      Also, on March 2, 2019. Plaintiff was “called for a visit.” Id. He claims

that “upon entering the strip & search and clothing exchange area, Defendant

Duval issued Plaintiff a pair of ‘strapless heel clogs’.” Id. Plaintiff “expressed

to Defendant Duval his safety concerns and his unwillingness to wear the

pair of altered footwear” because “the straps were removed from heels and

doesn’t provide the support needed for Plaintiff’s foot.” Id. Defendant Duval

asked Plaintiff if he had “an updated ‘mobility impairment pass’ from the

Medical Department permitting Plaintiff accommodation to wear footwear

with heel support.” Id. Plaintiff informed Duval that he did not “have his

‘mobility impairment pass’ with him.” Id. Defendant Duval “instructed Plaintiff

to bring his ‘mobility impairment pass’ along with him when he have visits.”

Id.

      On April 9, 2019, Plaintiff submitted an Inmate Request to Staff Form

to Defendant Price, explaining that “Defendant Duval will not grant Plaintiff

the accommodation to wear footwear with heel support unless Plaintiff have

an updated ‘mobility impairment pass’.” Id.

      On April 24, 2019, the Medical Department “scheduled Plaintiff for a

physical examination where Nurse Brittany Everheart reissued Plaintiff an

updated ‘mobility impairment pass’.” Id.




                                      -4-
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 5 of 23




      On September 29, 2019, Plaintiff was called for a visit. Id. He claims

that “upon entering the strip & search and clothing exchange area, Plaintiff

presented Defendant Duval with is updated ‘mobility impairment pass’ and

requested that he be accommodated to wear footwear that provide heel

support.” Id. He alleges that Duval stated that “he doesn’t have to follow a

physician’s recommendations and that he’s not allowing Plaintiff to wear the

footwear providing heel support because Plaintiff doesn’t need foot support.”

Id. Plaintiff claims that Duval “ordered Plaintiff that he could either go to his

visit wearing the footwear provided or return to the housing unit without a

visit.” Id. Plaintiff “followed Defendant Duval’s orders and put on the pair of

altered clogs that does not provide any heel and foot support.” Id. Plaintiff

claims that he “fell sustaining severe injuries to his foot & ankle area, leg and

knee area and back side of his body.” Id. Plaintiff states that his “injuries are

a direct result of Defendant Duval forcing him to wear ‘strapless heels clogs’

causing Plaintiff to fall after his foot buckled underneath him.” Id.

      On September 29, 2019,plaintiff submitted a Sick-Call Request to be

seen for the injuries he sustained in his fall. Id. In response, Plaintiff claims

that he was “scheduled for a medical appointment where Plaintiff was given

an x-ray, an ice-pack for swelling and prescribed Tylenol for pain.” Id. Plaintiff

was seen again on October 16, 2019, October 29, 2019 and November 20,

                                      -5-
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 6 of 23




2019 for his injury, when he claims he “began recommended physical

therapy/rehabilitation sessions.” Id.

      On October 9, 2019, Plaintiff filed Grievance No. 829408 in which he

sought damages for “the blatant negligence on part of CO Duval and those

individuals responsible for the daily operations of the facility.” (Doc. 1 at 11,

Official Inmate Grievance).

      On November 3, 2019, Plaintiff’s grievance was denied as follows:

      Wiles: I received your grievance dated October 10, 2019,
      concerning a visit that you had on September 29, 2019, in that,
      you were required to wear the clog style footwear but believe that
      you are medically cleared to wear footwear with a supported
      back. Your request for relief is that you want the elimination of
      the clog style shoes and $250,000.00

      I spoke with you on October 3, 2019, concerning this issue. I
      relayed to you that the visit processing officer was not wrong due
      to the fact that when he contacted medical nothing is in your
      records that indicated that special footwear was permitted.
      However, when I spoke with several medical staff they could find
      nothing in your medical records either but believe that you should
      be approved some type of orthopedic insert or permitted
      footwear with a supported back due to you condition. This would
      have to be approved by medical and then forwarded to the
      administration.

      There is no evidence of policy violation or that staff acted
      inappropriately. Therefore, your grievance is denied as well as
      any requested relief.

(Doc. 1 at 13, Initial Review Response). Plaintiff filed an appeal to the

Warden on November 9, 2019, (Doc. 1 at 14, Appeal), who remanded the

                                        -6-
      Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 7 of 23




grievance on December 16, 2019 “for additional review and appropriate

response.” (Doc. 1 at 16).

       Effective December 21, 2019, Ms. Price placed an entry in Plaintiff’s

medical file which reads “must wear shoes with a back on to visits.” (Doc. 1

at 27). The shift Commanders and visiting room staff were all made aware

of Plaintiff’s situation and were directed to have “size eight skippies available

to [Plaintiff].” Id.

       On December 23, 2019, Plaintiff’s grievance was upheld, in part and

denied, in part as follows:

       Wiles: I received your grievance dated October 10, 2019,
       concerning a visit that you had on September 29, 2019, in that,
       you were required to wear the clog style footwear but believe that
       you are medically cleared to wear footwear with a supported
       back. Your request for relief is that you want the elimination of
       the clog style shoes and $250,000.00.

       I spoke with you on October 30, 2019 and again on December
       18, 2019, concerning this issue. I relayed to you that the visit
       processing officer was not wrong due to the fact that when he
       contacted medical nothing was in your records that indicated that
       special footwear was permitted. However, when I spoke with
       several medical staff they could find nothing in your medical
       records either but believe that you should be approved some
       type of orthopedic insert or permitted footwear with a supported
       back due to your condition. This would have to be approved by
       medical and then forwarded to the administration.

       There is no evidence of policy violation or that the visit process
       officer acted inappropriately. Therefore, your grievance is denied
       in part as well as any requested relief. However, upheld in part

                                      -7-
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 8 of 23




      due to your impairment was not entered properly in the medical
      records system.

(Doc. 1 at 17, Remanded Initial Review Response). On December 26, 2019,

Plaintiff filed an appeal to the Warden. (Doc. 1 at 18, Appeal).

      In a Response dated February 4, 2020, Warden Kauffman upheld the

remanded initial review response, finding the following:

      In reviewing your grievance and appeal, I note that your concern
      with your functional limitation (footwear) was appropriately
      addressed by Captain Cooper. In your appeal, you claim the
      following: you claim you tried to explain to Captain Cooper that
      Officer Duval had been the regular visiting room officer for more
      than six months and is very familiar with your functional limitation
      of your foot, however, on numerous occasions he has challenged
      your special accommodation trying to force you to wear the
      altered clogs on visits and on several of those occasions he
      called medical staff. You further state that on this occasion it was
      the first time he eliminated your option to have safe footwear
      while on a visit. You further claim contrary to Captain Cooper’s
      findings that you have a special accommodation documented in
      your medical record and it was properly entered into the system,
      therefore, given Duval’s knowledge of your impairment and
      presenting the paperwork plus the clear deformity of your foot,
      adds up to blatant negligence. You claim Officer Duvall was
      overzealous and your functional limitation form from medical was
      blatantly ignored. You also ask, if Office Duval was not acting on
      his own capacity then you wish to know whose order it was to
      deny you the proper footwear which ultimately caused you
      physical injury. You are asking for the clogs to be removed from
      the institution plus monetary damages.

      In reviewing your initial grievance, I find Captain Cooper informed
      you that Officer Duval called medical to verify your medical
      status. It is his job to do so. Furthermore, when he called medical,
      medical staff could not find anything in your medical records
      stating you had a functional limitation. CHCA Price was
                                     -8-
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 9 of 23




     contacted to confirm as to whether or not this was your medical
     record. She explained that it was your record but unfortunately
     due to new software staff could not find it. At the time of your
     incident since staff could not verify your limitation, therefore,
     Officer Duval gave you clogs to wear, which are the footwear
     utilized in the visiting room. Officer Duval followed procedure by
     calling medical to ensure your limitation was still valid. He was
     told it was not. He was not acting on his own behalf but was
     misinformed, furthermore, since this incident staff have been
     informed of the proper way to find this information in the
     computer. You have also been given an updated functional
     limitation pass signed by the Shift Commander. Staff did not
     intentionally deny you the proper footwear, therefore, your
     grievance was denied in part. It was upheld in part because
     medical staff misinformed Officer Duval. If you have any issues
     with your foot or your functional limitation, I would suggest
     contacting the medical department for assistance.

     In closing, I can only reiterate that I uphold the response provided
     by the grievance officer. Your grievance is found to be without
     merit and your request for money and the clogs removed are
     denied.

(Doc. 1 at 20, Facility Manager’s Appeal Response). On February 20, 2020,

Plaintiff filed an Inmate Appeal to Final Review. (Doc. 1 at 22). In a Final

Appeal Decision dated April 28, 2020, Plaintiff’s Grievance No. 829408 was

upheld as follows:

     You claim in your grievance that on 9/29/19 you had a visit and
     you were required to wear the clog style footwear but believe that
     you are medically cleared to wear footwear with a supported
     back. An investigation was conducted regarding your allegations.
     The record reflects that Officer Duval called to verify the
     information with medical and was told that you did not have a
     medical exemption. Therefore, he followed policy. The record
     reflects that your grievance was upheld due to the misinformation
     provided but denied in your requested relief. You provide no
                                    -9-
     Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 10 of 23




      additional information to change the outcome of the grievance.
      Any issues not mentioned in your initial grievance will not be
      addressed at final review. This office agrees with the responses
      you received.

(Doc. 1 at 24, Final Appeal Decision).

      On July 7, 2020, Plaintiff filed the instant action, seeking compensatory

and punitive damages 2 for the Defendants’ alleged “deliberate indifference

to health and safety by denying Plaintiff access to adequate medical care

where prison officials refused to follow physician’s recommendations.” (Doc.

1 at 7).



III. LEGAL STANDARDS

      A. Motion to Dismiss

      Federal notice and pleading rules require the complaint to provide the

defendant notice of the claim and the grounds upon which it rests. See

Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008). The plaintiff

must present facts that, accepted as true, demonstrate a plausible right to

relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure



      2
       To the extent that Plaintiff also seeks injunctive relief, his claim is
moot as Plaintiff is no longer housed at SCI-Huntingdon. See Lanza v.
Moclock, 842 F. App’x 714, 717 (3d Cir. 2021); Sutton v. Rasheed, 323 F.3d
236, 248 (3d Cir. 2003) (noting that “[a]n inmate’s transfer from the facility
complained of generally moots the equitable and declaratory claims”).
                                    - 10 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 11 of 23




8(a)(2) requires “only a short and plain statement of the claim showing that

the pleader is entitled to relief,” a complaint may nevertheless be dismissed

under Federal Rule of Civil Procedure 12(b)(6) for its “failure to state a claim

upon which relief can be granted.” See Fed. R. Civ. P. 12(b)(6).

      When ruling on a motion to dismiss under Rule 12(b)(6), the court

accepts as true all factual allegations in the complaint and all reasonable

inferences that can be drawn from them, viewed in the light most favorable

to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show

that their claims are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The plausibility

standard requires more than a mere possibility that the defendant is liable

for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has

alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’ ” See

Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)).

      Accordingly, the Third Circuit has identified the following steps that a

district court must take when reviewing a 12(b)(6) motion: (1) identify the

elements that a plaintiff must plead to state a claim; (2) identify any

                                       - 11 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 12 of 23




conclusory allegations contained in the complaint that are “not entitled” to the

assumption of truth; and (3) determine whether any “well-pleaded factual

allegations” contained in the complaint “plausibly give rise to an entitlement

to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(internal citations and quotation marks omitted). The Third Circuit has

specified that in ruling on a Rule 12(b)(6) motion to dismiss for failure to state

a claim, “a court must consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic

documents if the complainant's claims are based upon these documents.”

See Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension

Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993)).

      In the context of pro se prisoner litigation, the court must be mindful

that a document filed pro se is “to be liberally construed.” See Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings

drafted by lawyers” and can be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support

of his claim that would entitle him to relief. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972).

                                      - 12 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 13 of 23




      B. Section 1983 Standard

      Section 1983 is the vehicle by which private citizens may seek redress

for violations of federal constitutional rights committed by state officials. See

42 U.S.C. §1983. The statute states, in pertinent part:

      Every person who, under color of any statute, ordinance,
      regulation, custom, or usage, of any State or Territory or the
      District of Columbia, subjects, or causes to be subjected, any
      citizen of the United States or other person within the jurisdiction
      thereof to the deprivation of any rights, privileges, or immunities
      secured by the Constitution and laws, shall be liable to the party
      injured in an action at law, suit in equity, or other proper
      proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state

actors.” See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa.

2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state

a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state

law; and (2) the conduct violated a right, privilege, or immunity secured by

the Constitution or laws of the United States. See Harvey v. Plains Twp.

Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West v. Atkins, 487

U.S. 42, 48 (1988)).




                                     - 13 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 14 of 23




IV. DISCUSSION

      A. Defendant DOC

      As noted supra, Plaintiff has named the DOC as a Defendant in the

above-captioned action. The Eleventh Amendment bars suits against a state

and its agencies in federal court that seek monetary damages. See

Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984).

“Because the Commonwealth of Pennsylvania’s Department of Corrections

is part of the executive department of the Commonwealth, ... it shares in the

Commonwealth’s Eleventh Amendment immunity.” Lavia v. Pa. Dep’t of

Corr., 224 F.3d 190, 195 (3d Cir. 2000). Plaintiff’s claims for injunctive relief

against the DOC are also barred by the Eleventh Amendment. See Beckett

v. Pa. Dep’t of Corr., 597 F. App'x 665, 667 (3rd Cir. 2015) (citing Will v. Mich

Dep’t of State Police, 491 U.S. 58, 71 (1989)). Moreover, the DOC does not

qualify as a “person” amenable to suit pursuant to §1983. See Pettaway v.

SCI Albion, 487 F. App’x 766, 768 (3d Cir. 2012) (citing Will, 491 U.S. at 71).

The Court, therefore, will grant Defendant DOC’s motion to dismiss.

      B. Eighth Amendment Claim

      Defendants seek dismissal, claiming Wiles failed to establish a

violation of the Eighth Amendment. (Doc. 13, pp. 5-8). The Eighth

Amendment        protects   prison   inmates     from    cruel   and    unusual

                                     - 14 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 15 of 23




punishment. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). However,

not all deficiencies and inadequacies in prison conditions amount to a

violation of a prisoner’s constitutional rights. Rhodes v. Chapman, 452 U.S.

337, 349 (1981). To assert an Eighth Amendment conditions of confinement

claim, a prisoner must satisfy both an objective and subjective test.

See Wilson v. Seiter, 501 U.S. 294, 298 (1991). Specifically, a prisoner must

show that the alleged deprivation is “sufficiently serious” and that he has

been     deprived     of   the   “minimal     civilized   measure     of   life’s

necessities.” Farmer, 511 U.S. at 834. A prisoner must also demonstrate

that “he is incarcerated under conditions posing a substantial risk of serious

harm” and that prison officials possessed a “sufficiently culpable state of

mind” and demonstrated “deliberate indifference” to his health or

safety. Id. However, only “extreme deprivations” are sufficient to present a

claim for unconstitutional conditions of confinement. Hudson v. McMillian,

503 U.S. 1, 8-9 (1992).

       Moreover, an Eighth Amendment violation premised upon a failure to

protect an inmate from a dangerous physical condition inside a prison, must

provide that in this setting:

       Deliberate indifference is comparable to criminal recklessness, and is
       shown by “something approaching a total unconcern for [the plaintiff's]
       welfare in the face of serious risks, or a conscious, culpable refusal to
       prevent harm.” A defendant “must be both aware of facts from which
                                     - 15 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 16 of 23




      the inference could be drawn that a substantial risk of serious harm
      exists, and he must draw the inference.” A defendant must have “actual
      knowledge of impending harm easily preventable, so that a conscious,
      culpable refusal to prevent the harm can be inferred from the
      defendant's failure to prevent it.” This total disregard for a prisoner's
      safety is the “functional equivalent of wanting harm to come to the
      prisoner.” Negligence does not satisfy the “deliberate indifference”
      standard, and it is not enough to show that a prison guard merely failed
      to act reasonably. Deliberate indifference can be inferred only where
      defendants know there is a strong likelihood rather than a mere
      possibility that violence will occur. Prison officials cannot be expected
      to eliminate the possibility of all dangers. Thus, the right to reasonable
      protection does not include the right to protection from random acts.


Barrand v. Donahue, No. 06–694, 2006 WL 2982051, *2 (N.D.Ind.Oct.16,

2006) (citations omitted).

      Wiles alleges that Defendants’ “actions and inactions” was “with

deliberate indifference to Plaintiff’s health and safety and contributed to and

proximately caused Plaintiff’s injuries,” wherein Defendants allegedly

“repeatedly ignored and failed to correct an obvious and serious danger.”

(Doc. 1).

      As to the subjective prong, Wiles has not established that Defendants

were deliberately indifferent to his health or safety. Wiles has not provided

any allegation that Defendants were aware that the strapless clog created a

potentially hazardous condition and risk of serious harm, or that Defendants

deliberately failed to take appropriate action. In fact, Plaintiff’s own exhibits

demonstrate that Defendants attempted to determine if the use of the clogs
                                     - 16 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 17 of 23




would jeopardize Plaintiff’s health and safety. Specifically, Plaintiff’s own

exhibits demonstrate that Defendants, relying on what was able to be

retrieved from Plaintiff’s medical record at the time, believed that Plaintiff did

not have a medical exemption from wearing the strapless clogs. At most,

Plaintiff has alleged that Defendants were negligent, but “negligence does

not transform into a constitutional claim solely because it is committed under

color of state law.” Thomas v. Zinkel, 155 F.Supp.2d 408, 414 (E.D. Pa.

2001) (granting defendants’ motion to dismiss where pro se plaintiff“ use[d]

the constitutional code words ‘deliberate indifference’” but alleged only that

prison officials knew of water leak and should have repaired it); see

also Denz v. Clearfield County, 712 F.Supp. 65, 66 (W.D. Pa. 1989) (granting

defendant’s motion to dismiss where prisoner inserted the phrase

“deliberate, willful and wanton” but alleged only that defendant failed to repair

his inadequately ventilated cell). Zinkel, 155 F.Supp.2d at 414 (citing Estelle,

429 U.S. at 105-06). Santiago v. Guarini, 2004 WL 2137822, *2 (E.D. Pa.

2004).

      Thus, the Plaintiff failed to establish that the deprivation alleged was

objectively, sufficiently serious, and that Defendants acted with deliberate

indifference to an excessive risk to his health and/or safety as required




                                      - 17 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 18 of 23




by Farmer. Consequently, the Court will grant Defendants’ motion to dismiss

Plaintiff’s Eighth Amendment complaint .

      C. Eighth Amendment Medical Claim

      “[D]eliberate indifference to serious medical needs of prisoners

constitutes the unnecessary and wanton infliction of pain proscribed by the

Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50

L.Ed.2d 251 (1976) (internal quotation omitted). To state a claim for such a

violation, a plaintiff must allege facts that demonstrate: (1) a serious medical

need, and (2) acts or omissions by prison officials that indicate deliberate

indifference to that need. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

The first element requires the plaintiff to “make an ‘objective’ showing that

the deprivation was ‘sufficiently serious,’ or that the result of defendant's

denial was sufficiently serious.” Estate of Thomas v. Fayette Cty., 194 F.

Supp. 3d 358, 370 (W.D. Pa. 2016) (quoting Montgomery v. Pinchak, 294

F.3d 492, 499 (3d Cir. 2002)). The second element requires the plaintiff to

make a “ ‘subjective’ showing that defendant acted with ‘a sufficiently

culpable state of mind.’ ” Id.

      A medical need is “serious,” in satisfaction of the first prong of the

deliberate indifference test, if it is “one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person

                                     - 18 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 19 of 23




would easily recognize the necessity for a doctor's attention.” Atkinson v.

Taylor, 316 F.3d 257, 272–73 (3d Cir. 2003). A medical need is also serious

where the denial of treatment would result in the “unnecessary and wanton

infliction of pain,” Estelle, 429 U.S. at 103, 97 S.Ct. 285, or a “life-long

handicap or permanent loss,” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro,

834 F.2d 326, 347 (3d Cir. 1987).

      Deliberate indifference is manifested by an intentional refusal to

provide care, delayed medical treatment for non-medical reasons, denial of

prescribed medical treatment, a denial of reasonable requests for treatment

that results in suffering or risk of injury, Durmer v. O’Carroll, 991 F.2d 64, 68

(3d Cir. 1993), or “persistent conduct in the face of resultant pain and risk of

permanent injury.” White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990). See

also Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (“deliberate indifference

to serious medical needs” standard may be satisfied “[w]here prison

authorities deny reasonable requests for medical treatment ... and such

denial exposes the inmate ‘to undue suffering or the threat of tangible

residual injury.’ ”) (brackets and ellipsis in original). But “mere disagreement

as to the proper medical treatment” is insufficient to support an Eighth

Amendment claim. Monmouth Cty. Corr. Inst, Inmates, 834 F.2d at 346.

Thus, “when medical care is provided, we presume that the treatment of a

                                      - 19 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 20 of 23




prisoner is proper absent evidence that it violates professional standards of

care.” Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017)

(citing Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir.

1990)).

      Defendants argue that the Plaintiff fails to allege facts to demonstrate

that he suffered from a serious medical need or condition. Although Plaintiff

does not provide specifics of his injury, he does state that he “did not have

any broken bones” but did “suffer injuries in several areas of the ankle.” (Doc.

1). Thus, the few facts that he does allege appear to describe a sprained

ankle.

      Several federal courts in this circuit and elsewhere have held that

injuries like the one described by Wiles do not rise to the level of a serious

medical need under Eighth Amendment jurisprudence. See Spillman v.

Kollman, 2019 WL 4930141, at *4 (M.D. Pa. Oct. 7, 2019) (Plaintiff’s “ankle

sprain does not rise to the level of a serious medical need, and thus, he has

not met the objective component necessary to establish a violation of the

Eighth Amendment.”); Johnson v. Criminal Justice Ctr., 2019 WL 1754753,

at *2 (E.D. Pa. Apr. 18, 2019) (holding that allegations of “a bruise and ankle

sprain requiring no more treatment than ice and ibuprofen” failed to support

a serious medical condition under the Eighth Amendment); Bacon v. Harder,

                                     - 20 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 21 of 23




248 F. App’x 759 (7th Cir. 2007) (“Bacon’s ankle sprain did not constitute a

serious medical need.”); Chatin v. Artuz, 28 F. App’x. 9, 10 - 11 (2d Cir. 2001)

(summary order) (“[Plaintiff]’s condition, which medical staff at various stages

of his treatment diagnosed as a sprained ankle, a bone spur, and a neuroma,

did not rise to the level of seriousness that the Eighth Amendment requires.”);

Johnson v. Kachelmeyer, 2006 WL 625837, at *9 (W.D.N.Y. Mar. 9, 2006)

(ankle sprain with several contusions did not “r[i]se to the level of a

sufficiently serious medical condition.”); Dotson v. Corr. Med. Servs., 584 F.

Supp. 2d 1063, 1068 (W.D. Tenn. 2008) (“Plaintiff’s ankle sprain does not

rise to the level of a serious medical need, and, therefore, he has not met

the objective component necessary to establish a violation of the Eighth

Amendment”) (aff’d sub nom. Dotson v. Phillips, 385 F. App’x 468 (6th Cir.

2010)).

      However, even assuming that Plaintiff’s medical needs were serious in

the constitutional sense, the allegations in Plaintiff’s complaint and Plaintiff’s

exhibits clearly demonstrate that Plaintiff received medical attention, and that

the attention Plaintiff received lacks the requisite deliberate indifference to

support a Section 1983 claim. Thus, Plaintiff’s own admission averts any

deliberate indifference with respect to treatment for his injury.




                                      - 21 -
    Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 22 of 23




      Specifically, Plaintiff states that he was seen on at least three

occasions by the medical department. Plaintiff received an x-ray, an icepack

for swelling and prescribed Tylenol for pain. Additionally, Plaintiff was offered

physical therapy/rehabilitation sessions

      At best, Plaintiff’s complaint demonstrates his disagreement with the

type of treatment rendered. This is particularly so in light of the fact that there

are no allegations in the complaint that any of the Defendants intentionally

withheld medical treatment from Plaintiff in order to inflict pain or harm upon

Plaintiff. Farmer; Rouse. To the extent that record demonstrates that Plaintiff

has been referred for physical therapy and rehabilitative treatment, shows

that Defendants continue to be attentive to Plaintiff’s situation. Thus, the

allegations in the Plaintiff’s complaint amount to nothing more than Plaintiff’s

subjective disagreement with the treatment decisions and medical judgment

of the medical staff at the prison. At most, the allegations in the complaint

only rise to the level of mere negligence. As simple negligence cannot serve

as a predicate to liability under §1983, Hudson v. Palmer, 468 U.S. 517

(1984), Plaintiff’s civil rights complaint fails to articulate an arguable claim.

See White, 897 F.2d at 108-110.




                                      - 22 -
      Case 3:20-cv-01182-MEM-DB Document 28 Filed 08/26/21 Page 23 of 23




V. LEAVE TO AMEND

        The Third Circuit has instructed that if a civil rights complaint is

vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable

or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

        Here, it is clear from the facts alleged in the pro se complaint that any

attempt to amend the plaintiff’s §1983 claims against the named Defendant

would be futile. See Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Thus,

the Court will dismiss the Plaintiff’s §1983 claims without leave to amend.



VI. CONCLUSION

        For the reasons set forth above, the Court will grant Defendants’

motion to dismiss. (Doc. 12).

        A separate Order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: August 26, 2021
20-1182-01




                                        - 23 -
